04/13/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 21-0159


                                       OP 21-0159


 ANTHONY SCOTT CHARLIE,

              Petitioner,

       v.
                                                                    ORDER
 CAPTAIN RAUSER,
 BROADWATER COUNTY DETENTION
 CENTER,and STATE OF MONTANA,
                                                                      APR 1 3 2021
              Respondents.                                         Bowe rl GI
                                                                              eellwoOd
                                                                                     Court
                                                                 Clerk of Supreme
                                                                    State of tvloritaria



       Representing himself, Anthony Scott Charlie has filed a Petition for a Writ of
Habeas Corpus,contending that his "sentence is illegal because Persistent Felony Offender
is mandatory rninimum sentence of 5 yrs. M.S.P." He states that he is entitled to a writ of
habeas corpus, pursuant to § 46-22-101(1), MCA.
       Charlie offers a lengthy narrative about his sentencing history and his understanding
of applicable law. Charlie explains that on June 16, 2009, he was sentenced in the Fourth
Judicial District Court, Missoula County, and received a fifteen-year commitment to the
Department of Corrections(DOC)for crirninal possession of dangerous drugs. He states
that the sentence was "enhanced" with ten years suspended for persistent felony offender
to the Montana State Prison (MSP). His arguments are two-fold: (1) that pursuant to
§ 46-18-502, MCA,the ten-year suspended portion of the sentence is illegal; and (2)that
the oral pronouncement of sentence conflicted with the written judgment. He does not
include any attachments.
      In June 2008, the State of Montana charged Charlie with two counts—felony
criminal possession with intent to distribute and misdemeanor criminal possession of
dangerous drugs—in Missoula County. In 2009, the State added the alternative felony
charge of criminal possession of dangerous drugs — not otherwise provided for — in
violation of § 45-9-102(6), MCA. In March 2009, a jury found Charlie guilty of the
alternative possession charge. The District Court sentenced Charlie to MSP for fifteen
years with ten years suspended. The District Court found Charlie as a persistent felony
offender(PFO), pursuant to § 46-18-502, MCA. Charlie appealed his conviction. State v.
Charlie, 2010 MT 195, 357 Mont. 355, 239 P.3d 934.
      This Court directly addressed the issue ofthe legality of Charlie's PFO sentence in
his appeal. Charlie, 111 62-64. Citing to § 46-18-501(2)(b), MCA (2007), this Court
concluded that "Charlie's sentencing as a PFO was within statutory parameters and
constitutes a legal sentence." Charlie, ¶ 64. We explained that
      Charlie had been previously convicted of felony possession of a deadly
      weapon by an inmate on August 16, 2001. Charlie was discharged from
      prison and began serving his suspended sentence on October 1, 2003. His
      current offense was committed on June 8, 2008. Under § 46-18-501(2)(b),
      MCA,Charlie is a PFO because fewer than 5 years have elapsed between his
      release from prison and his current offense."

Charlie, ¶ 64.

       Charlie's sentence, contrary to his claims, is facially valid. Section 46-18-502(1),
MCA (2007), provides that "a persistent felony offender shall be imprisoned in the state
prison for a term of not less than 5 years or more than 100 years . . ., if the offender was
21 years of age or older at the time of the commission of the present offense." Charlie
never had a commitment to the DOC. Pursuant to § 46-18-502(3), MCA (2007), "the
imposition or execution of the first 5 years of a sentence imposed under subsection (1) of
this section . . . may not be deferred or suspended." Charlie's first five years are not
suspended; he must serve prison time, followed by ten years on probation. This sentence
must run consecutively to any other sentence imposed. Section 46-18-502(4), MCA
(2007).
       Charlie claims that he heard the court pronounce an oral sentence of five years
instead ofthe sentence provided in the written judgment. Charlie is mistaken. Given that
he appealed his conviction and sentence, he did not raise the issue of an alleged conflict.

                                             2
No "shield" exists in § 46-18-116, MCA. His written judgment is clear as we referenced
in his appeal—"Charlie was given a 15-year sentence, with 10 years suspended." Charlie,
¶ 12.
        Charlie is not entitled to a writ ofhabeas corpus. Charlie is doubly constrained here
under the statutes for habeas corpus relief. Charlie appealed his conviction and sentence
to this Court, thereby exhausting the remedy ofappeal. He is precluded from attacking the
validity of the conviction or sentence now. Section 46-22-101(2), MCA. Charlie's
underlying sentence was revoked in 2020, and he is precluded from challenging that
sentence as well. Section 46-22-101(2), MCA. Accordingly,
        IT IS ORDERED that Charlie's Petition for a Writ of Habeas Corpus is DENIED.
        The Clerk is directed to provide a copy ofthis Order to Captain Rauser, Broadwater
County Detention Center; to counsel ofrecord, and to Anthony Scott Charlie personally at
his last known
             address
        DATED this         day of April, 2021.


                                                                Chief Justice


                                                     PI A4 2,,IL

                                                                  Justices




                                              3